                      Case 1:19-cv-06332-ER Document 62 Filed 08/07/20 Page 1 of 3




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                     CAROLYN K. DEPOIAN
Corporation Counsel                             100 CHURCH STREET                                          Senior Counsel
                                                NEW YORK, NY 10007                                  Phone: (212) 356-2358
                                                                                                      Fax: (212) 356-3509
                                                                                             Email: cdepoian@law.nyc.gov


                                                                     August 7, 2020
        BY ECF
        Honorable Edgardo Ramos
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square                         at page 3.
        New York, NY 10007

                         Re:   Torres v. City of New York, et al., 19 Civ. 6332 (ER)

        Your Honor:

               I am the attorney in the office of James E. Johnson, Corporation Counsel of the City of
        New York, assigned to the above referenced matter.1 The City of New York respectfully
        requests that the Court enlarge the time for defendant City to respond to the Court’s February 7,
        2020 Valentin Order by an additional thirty (30) days due to delays in receiving necessary
        documents from relevant agencies.

                By way of background, plaintiff Wilfredo Torres, proceeding pro se, describes in his
        Amended Complaint a number of incidents which he alleges are part of a “domestic
        assassinations program” carried out conjunctively by the Central Intelligence Agency, the
        Federal Bureau of Investigation, and the New York City Police Department (“NYPD”). See
        Civil Docket Sheet Entry No. 12. On February 7, 2020, the Court ordered this Office to identify
        the NYPD officers who allegedly arrested plaintiff and transported him to the NYPD’s 13th
        Precinct, Bellevue Hospital, or a state court on or about February 27–28, 2019. See Civil Docket
        Sheet Entry No. 14. The Court further ordered this Office to identify “a physician employed at
        Bellevue who, on February 27, 2019, examined Plaintiff at Bellevue.” Id.

                On April 10, 2020, the Court enlarged the time for defendant City, then an Interested
        Party, to respond to the Valentin Order until June 8, 2020. See Civil Docket Sheet Entry No. 18.

        1
          Please take further notice that this case is assigned to Assistant Corporation Counsel Jessica C.
        Engle, who is presently awaiting admission to the Southern District of New York and is handling
        this matter under my supervision. Ms. Engle may be reached directly at jengle@law.nyc.gov.
          Case 1:19-cv-06332-ER Document 62 Filed 08/07/20 Page 2 of 3




        On June 8, 2020, defendant City respectfully requested an additional enlargement of time
to respond to the Valentin Order inasmuch as it pertained to the John Doe Police Officers due to
ongoing difficulties and delays resulting from the COVID-19 pandemic. See Civil Docket Sheet
Entry No. 27. Defendant City also requested that it be relieved of an obligation to identify the
John Doe Doctor in light of plaintiff’s failure to provide the medical authorizations necessary to
obtaining information about plaintiff’s medical treatment and providers. See id. On June 9,
2020, the Court granted defendant’s request in full, and enlarged defendant City’s time to
identify the John Doe Police Officers by sixty (60) days while relieving defendant City of the
obligation to identify the John Doe Doctor. See Civil Docket Sheet Entry No. 28.

       However, on June 23, 2020, plaintiff wrote to the Court, and represented willingness to
execute and return the previously requested medical authorizations to defendant City. See Civil
Docket Sheet Entry No. 33. Accordingly, the Court ordered defendant City to identify the John
Doe Doctor upon receipt of the authorizations by August 7, 2020, and to identify the other John
Doe defendants by that same date. See Civil Docket Sheet Entry No. 34.

       On June 17, 2020, after close of business, plaintiff emailed a copy of a completed
medical authorization form to defendant City. Accordingly, defendant City forwarded that
authorization form with requests for plaintiff’s medical records, which would presumably
containing identifying information about the John Doe Doctor, to Bellevue Hospital.

        Regrettably, despite defendant City’s efforts, defendant has yet to receive documents
identifying the John Doe Doctor. After investigating this delay, defendant City was informed by
Bellevue Hospital that they cannot locate the previously sent request, and that a new request
must be sent via mail, as Bellevue Hospital is not accepting document requests electronically.
Defendant City has already re-submitted its request to Bellevue Hospital, and has impressed
upon Bellevue Hospital the urgency of this matter. However, to date, defendant City is still
awaiting a response with records.

        Additionally, although defendant City has received some documents from the New York
City Police Department (“NYPD”) pertaining to this matter, due to a clerical oversight, those
documents only provided information about one of the other incidents alleged in plaintiff’s
Amended Complaint, and not about the alleged incident involving the John Doe Police Officers.
Defendant is currently still in the process of obtaining documents specifically pertaining to the
identities of the John Doe Police Officers, however, defendant has taken steps to expedite this
request so as to avoid any further delay.




                                               -2-
               Case 1:19-cv-06332-ER Document 62 Filed 08/07/20 Page 3 of 3




            Defendant City apologizes for this delay, and respectfully requests that the Court grant an
    additional thirty (30) days for defendant to identify the John Doe defendants, or until September
    7, 2020. Of course, should defendant City be able to obtain the requested documentations and
    identify the individuals before that date, defendant City will do so.

            Thank you for your consideration.

                                                                 Respectfully submitted,

                                                                 Carolyn K. Depoian /S/
                                                                 Carolyn K. Depoian
                                                                 Senior Counsel

    cc:     BY E-MAIL
            Wilfredo Torres
            Plaintiff Pro Se
            radiante11111@gmail.com




The City's request for an extension of the time to respond to the Court's Valentin Order, Doc. 14, until
September 7, 2020 is granted. The Court directs the City, however, that no further extension will be
granted without good cause shown.

It is SO ORDERED.



                                                                   8/7/2020

  Copies Mailed to Plaintiff
  Chambers of Edgardo Ramos




                                                    -3-
